66 N.Y.2d 859 (1985)
In the Matter of Benjamin Perrotta, Appellant,
v.
City of New York et al., Respondents.
Court of Appeals of the State of New York.
Decided November 19, 1985.
Jessel Rothman, Allen Rothman, Julian Kaplan and Lisa Rinaldi for appellant.
Frederick A. O. Schwarz, Jr., Corporation Counsel (Dana Robbins of counsel), for respondents.
Concur: Chief Judge WACHTLER and Judges JASEN, MEYER, SIMONS, KAYE, ALEXANDER and TITONE.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, for reasons stated in the opinion by Justice E. Leo Milonas at the Appellate Division (107 AD2d 320).